UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  


  United States

                  –v–
                                                                                  -cr- (AJN)
  5XEHn6RWR,
                                                                                      ORDER
                         Defendant.




ALISON J. NATHAN, District Judge:

       There is a sentencing in this matter scheduled for June 1, 2021 at 3:00 p.m. Unless and

until the Court orders otherwise, the proceeding will be held in person in Courtroom 906 of the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York. If

either counsel believe that the proceeding should be held remotely (or that the Defendant should

be permitted to appear remotely), counsel should confer with the other side and, no later than

May , 2021, submit a letter request to that effect.

       SO ORDERED.

 Dated: May , 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
